DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
In response to the Preliminary Amendment filed 9/17/2021, claims 1-9 are amended into claims 1-11 and currently under examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
	The substitute specification filed 17 September 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informality: “into which there open downstream ends” should be modified to “into which the downstream ends open.”  Appropriate correction is required.
Claim 11 is objected to because the “in the manner of a sheet” is unclear.  . It is suggested that in line 2 “comprises” be changed to “is formed from a sheet” and in line 3, “in the manner of a sheet” deleted..   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention. 
Claim 7 states, “a high-heat-resistant metal material.”  One of ordinary skill in the art would not be able to determine what would constitute a metal being “high heat resistant” since applicant’s specification does not provide any guidance regarding what temperature(s) a metal would need to be able to withstand in order to be considered “high heat resistant.” 
Claim 11 states, “a high-heat-resistant metal material.” One of ordinary skill in the art would not be able to determine what would constitute a metal being “high heat resistant” since applicant’s specification does not provide any guidance regarding what temperature(s) a metal would need to be able to withstand in order to be considered “high heat resistant.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiebe (U.S. Patent No 9,650,904 B1).
Regarding claim 1, Wiebe discloses a tubular combustion chamber system for a gas turbine unit (Figure 1) comprising: a plurality of annularly arranged transition ducts (12, Figure 1) which are designed to be connected by their upstream ends in each case to a burner and to conduct hot gas produced by the burners to a turbine (Column 3, lines 15-19, discuss the flow structures 12 of Figure 1 goes from the combustor which is a burner, and Column 1, line 55, discusses the flow goes to a first row of turbine blades in a turbine), and a hot gas manifold (36, Figure 3) which is designed for connection to the turbine and which defines an annular channel (18, Figure 2, and Column 3, lines 22-24, which indicate that the exit pieces 16 in combination flow into an annular channel), open to the turbine (Column 3, lines 30-34, which indicate that the flow goes into an annular chamber open to the turbine  for delivering the gas flow to the first row of blades, which would be disposed immediately downstream of annular chamber 18), into which the downstream ends of the transition ducts open (18, Figure 2 shows the downstream ends of the transition ducts).
Regarding claim 2, Wiebe discloses the tubular combustion chamber system, as claimed in claim 1, wherein the transition ducts and the hot gas manifold are made of metal (45, Figure 3, shows the structure of the transition duct, and Column 4, line 28, discusses the metal outer shell of the transition duct, and 38, Figure 5, is the metal outer shell of the exit piece manifold).) and are provided internally with a refractory lining (Column 3, lines 57-61,discusses the manifold’s ceramic lining which is a refractory material lining).
Regarding claim 7, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein the transition ducts (12, Figure 1) and the hot gas manifold (36, Figure 3 is the exit piece which is a manifold) are made of a high-heat-resistant metal material (Wiebe’s abstract discloses that the system is for delivering hot-temperature gases which implies material ability to withstand heat, Column 3, lines 57-61discusses the metal material, Column 5 lines 29-31 discusses thermal resistance of the materials with “high temperature metals”, and Column 5 line 41 discusses that the manifold’s material “would be made from ceramic or metal”).
Regarding claim 8, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein an outer circumferential side and/or an inner circumferential side of the hot gas manifold are/is provided with an attachment flange (the annotated Figure 8 below shows the flange) are the exit piece manifold’s attachment flange provided with the circumferential sides of the manifold, and as discussed as the flange in Column 4 lines 15-20) designed for attachment on the turbine (42, Figure 9 shows the flange location for attachment on the turbine, and Column 3 lines 25-26 discuss the exit piece leading to the turbine).

    PNG
    media_image1.png
    990
    1225
    media_image1.png
    Greyscale

Annotated Figure 8 Indicating the Attachment Flange of Wiebe

Regarding claim 9, Wiebe discloses a gas turbine unit comprising: a plurality of annularly arranged burners (12, Figure 1 shows the annular arrangement and how it would connect to annularly arranged burners, the abstract discusses the plurality of combustors which are burners, and Column 3 line 8 discusses the combustors which are burners), a turbine (abstract), and a tubular combustion chamber system as claimed in claim 1 that connects the burners to the turbine (12, Figure 1 shows the tubular connections that connect the burners to the turbine).
Regarding claim 10, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein the refractory lining comprises a ceramic lining (Column 4, line 44 discusses the ceramic lining which is a refractory material lining).
Regarding claim 11, Wiebe discloses the tubular combustion chamber system as claimed in claim 7, wherein the high-heat-resistant metal material comprises a thin-wall (abstract discusses an “outer metal shell” which is a thin-wall), high-heat-resistant metal material (Wiebe’s abstract discloses that the system is for delivering hot-temperature gases which implies material ability to withstand heat, and Column 2 lines 27-28 discusses the metal material and Column 3, line 60, and Column 5 lines 18-35 further discusses “high temperature metals”) in the manner of a sheet (a shell is in a manner of a sheet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 -6 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe (U.S. Patent No 9,650,904 B1) in view of Gröss (EP 0767329 A1).
Regarding claim 3, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein a cross section of each transition duct tapers conically in a downstream direction (14, Figure 4 is the cross section of the transition duct tapers conically in a downstream direction, and Column 4 lines 4-9 discusses the flow-accelerating cone), and wherein the refractory lining of the transition duct has at least one annular lining section whose outer diameter tapers conically in the downstream direction (86, Figure 4 is the ceramic lining which is a refractory lining that tapers conically, and Column 4 lines 4-9 discusses that the ceramic liner transitions into a conical liner in the downstream direction).  Wiebe does not disclose that the liner is held on the transition duct with radial and axial pretension.  
Gröss teaches transporting hot gases in a turbomachine having a liner (10, Figure 1) that is held onto the  duct (20) with radial and axial pretension (abstract discusses pre-tension, and the specification discusses that 10 can be held onto 20 using pretension maintained both in the axial and in the radial directions).  It would have been obvious to attach the liner of Wiebe using radial and axial pretension as taught by Gröss in order to reduce the likelihood of leakage of hot gases in the system.
Regarding claim 4, Wiebe discloses the tubular combustion chamber system as claimed in claim 3, wherein the at least one annular lining section is formed by a single lining element (96, Figure 10 depicts the single lining element, Column 2, lines 9-13 discusses the single structure, and Column 5, lines 40-44 discuss the lining element as single, integral structure).
Regarding claim 5, the tubular combustion chamber system as claimed in claim 3, wherein the at least one annular lining section is formed by a plurality of ring segment-shaped lining elements (98, Figure 9 show a separate embodiment indicating ring-shaped lining elements) which are braced against one another in a circumferential direction (Figure 2 shows that these elements are braced against one another at 24 in a circumferential direction).
Regarding claim 6, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein the refractory lining (Column 4, line 44 discusses the ceramic lining which is a refractory material lining) of the hot gas manifold (36, Figure 3) has a multiplicity of lining elements (96, Figure 9).  Wiebe does not disclose that the lining elements are attached with radial pretension to the radially inner and outer faces of the hot gas manifold.  Gröss teaches a liner (10, Figure 1) that is held onto the structure which could be a hot gas manifold (20) with radial and axial pretension (abstract discusses pre-tension, and the specification discusses that 10 can be held onto 20 using pretension maintained both in the axial and in the radial directions).  It would have been obvious to attach the lining elements of Wiebe using pretension as taught by Gröss in order to reduce the likelihood of leakage of hot gases in the system.

Conclusion
The prior art made of record (PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
McMahan (US-20170276001-A1) discloses a tubular transition duct assembly for transporting hot gases in a turbomachine, and with conical tapering, into an open shroud in the turbine.  Flanagan (US-20170276071-A1) discloses a tubular transition duct system transporting hot gases in a turbomachine.  Wilde (US-5706646-A) discloses a transition duct arrangement for combustion gases with multiple transition ducts and for sealing them.  Forster (US-4988290-A) discloses ceramic lining in a cylindrical combustion space.  Irwin (US-3981142-A) discloses a ceramic combustion liner for a gas turbine apparatus.  Smale (US-4373326-A) discloses a ceramic duct system for a turbine engine.  Grote (US-20090181257-A1) discloses a ceramic component resistant to hot gas.  Keller (US-20090071160-A1) discloses a ceramic hybrid structure that includes a ceramic insulating layer for hot gas passage.  Simo (US-20140000265-A1) discloses a transition duct for a combustor with an inner heat shield.  Hicks (US-20160146026-A1) discloses a transition duct arrangement in a gas turbine engine.  Hucker (US-20200277868-A1) discloses a liner in a combustion system.  Kramer (US-20210102705-A1) discloses mounting a ceramic component to a non-ceramic component in a gas turbine engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY MICHAEL MCSHANE whose telephone number is (571)272-6406. The examiner can normally be reached by email at Jeffrey.McShane@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached via email at todd.manahan@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.M./Examiner, Art Unit 4165                                                                                                                                                                          
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741